DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodik et al. (US 2013/0212277 A1) in view of Hurd et al. (US 2017/0202004 A1).

Regarding claim 1, Bodik teaches the invention substantially as claimed including a computing device comprising: 
a processor ([0114]: processor); and 
a machine-readable storage storing instructions, the instructions executable by the processor ([0113] a computer readable storage medium may retain information for a sufficient time to provide computer-executable instructions in a non-transitory form [0114] The terms "program" or "software" are used herein in a generic sense to refer to any type of computer code or set of computer-executable instructions that can be employed to program a computer or other processor to implement various aspects of the present invention) to: 
determine a [progress] for each of a plurality of data jobs ([0039] The times, for example, may indicate progress in executing the job, and may be specified as a percentage of processing completed or percentage of processing remaining. [0041] In order to apply the model and/or utility function 256, resource allocation control loop 260 may monitor the progress of running job 270. The progress of running job 270 may be captured as job statistics 254. Job statistics 254 may indicate, among other parameters of running job 270, a percentage of processing on running job 270 that has been completed. The percentage of processing completed may, in turn, be based on the characteristics of the specific job executing, which may be identified from information in job profile 212.); 
determine an estimated probability of failure for each of the plurality of data jobs ([0007]; [0019] the model may thereafter be applied from time to time during execution of the job to align the amount of resources allocated to the job with an amount that, in accordance with the model, will lead to completion at or slightly before a target completion time. Such a policy may improve the efficiency of resource utilization by avoiding over-provisioning while ensuring that high priority jobs that have deadlines will be completed in accordance with those deadlines. [0020] A service level agreement, for example, may specify a maximum execution time for a specific job [0024] the model may reflect an assessment of failure of execution of one or more tasks making up the job. [0061] if the predicted time to complete determined at act 336 is outside the limits based on a target completion time (estimated probability of failure), method 300 may proceed to act 350; wherein a job not completing at or before a deadline corresponds to a failure to SLA guarantees); and 
allocate computing resources of the storage system to the plurality of data jobs based on the [progress] and the estimated probability of failure of each of the plurality of data jobs ([0008]; [0022] Based on the predictive model of time to complete, a job that is running behind schedule may be allocated more resources. Resources may be removed from a job that is ahead of schedule. Because removing resources from a job that is ahead of schedule may lead to more efficient control of the computing cluster, jobs may be scheduled with "slack" [0061] Conversely, if the predicted time to complete determined at act 336 is outside the limits based on a target completion time, method 300 may proceed to act 350. At act 350, a new allocation of resources may be determined. The new allocation may be determined in any suitable way. However, in some embodiments, the allocation may be determined based on the predictive model. For this purpose, the available time before the target completion time may be computed. The model may be searched to find a level of resources, given the current job progress, that is predicted to lead to job completion in less than the available time. Abstract: Allocating resources in this way may maximize utility for an operator of the computing cluster while minimizing disruption to other jobs that may be concurrently executing. [0027]; [0063] At act 352, allocation of resources; Claim 10).
	While Bodik teaches determining a progress of a job, Bodik does not expressly define progress as a completed amount of data transferred for each of a plurality of data transfer jobs, each of the plurality of data transfer jobs to transfer data to a storage system.
	However, Hurd teaches resource scheduling for a wireless communications network in order to ensure one or more transfers of data content [to a server] are completed before a specified transfer deadline (See at least [0001] and [0078]). Further, Hurd teaches progress as a completed amount of data transferred for each of a plurality of data transfer jobs, each of the plurality of data transfer jobs to transfer data to a storage system ([0060] First, at some point during the transfer of the data content, the AF 44 obtains the remaining portion of the total volume of data content to be transferred (step 700). For example, if the total volume of the data content is 10 Megabytes (MB), then after some amount of time after the transfer has started, there may be 8 MB remaining for the transfer. In one embodiment, the remaining portion of the total volume of the data content may be obtained by subtracting the volume of the data content that has already been transferred from the AF 44 to the UE 34 from the total volume of the data content. The AF 44 then calculates an updated minimum transfer bitrate based on the remaining portion of the total volume of the data content to be transferred (step 702). In one embodiment, the updated minimum transfer bitrate may be calculated by dividing the remaining portion of the total volume of the data to be transferred by the time remaining until the transfer deadline. [0078] server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hurd with the teachings of Bodik to further define task progress as an amount of transferred data or remaining data to be transferred. The modification would have been motivated by combining measuring progress using known methods such as based on how much of a task/transfer has been completed or how much remains to be completed to yield predictable results.

Regarding claim 4, Bodik teaches wherein the instructions to allocate the computing resources comprise instructions to perform a look-up in a stored data structure specifying a plurality of computer resource allocations associated with a plurality of priority levels ([0061] Conversely, if the predicted time to complete determined at act 336 is outside the limits based on a target completion time, method 300 may proceed to act 350. At act 350, a new allocation of resources may be determined. The new allocation may be determined in any suitable way. However, in some embodiments, the allocation may be determined based on the predictive model. For this purpose, the available time before the target completion time may be computed. The model may be searched to find a level of resources, given the current job progress, that is predicted to lead to job completion in less than the available time. [0073] FIG. 4 illustrates an exemplary data structure 410 organizing data to reveal a relationship between, on the one hand, job progress and allocated resources, and on the other hand, time to complete execution of a job. In operation, a data structure of this type may be created for each job using techniques as described herein or any other suitable techniques. Such a data structure may be stored in a computer readable medium, such as database 162 (FIG. 1), from which it may be accessed by a scheduler. Though, it should be appreciated that the specific format for storing a predictive model is not critical to the invention.).

Regarding claim 7, Bodik teaches wherein the allocated computing resources comprise at least one of a processor resource ([0027] FIG. 1 shows a computing cluster 110. Computing cluster 110 may contain multiple resources that may be allocated to one or more jobs. In the example of FIG. 1, resources are illustrated as computing resources, which may be provided by multiple processing nodes 150A, 150B . . . 150E. In this example, each of the processing nodes is illustrated as a physical computing device. However, it is not a requirement that there be a one to one relationship between resources and physical devices. In some embodiments, a single physical processor may be operated to provide multiple computing resources. Moreover, a single physical device may contain multiple processors, each of which may be one or more resources.), a memory resource, a network resource, and a storage resource.

Regarding claim 8, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 11, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a media/product type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bodik and Hurd, as applied to claim 1 above, in further view of Mehta et al. (US 2019/0278661 A1).

Regarding claim 2, Bodik and Hurd do not expressly teach but Mehta teaches the instructions executable by the processor to, for each data transfer job of the plurality of data transfer jobs: 
calculate a priority level of the data transfer job based on the completed amount of data transferred and the estimated probability of failure of the data transfer job; and allocate the computing resources to the data transfer job based on the calculated priority level of the data transfer job (Abstract: backup job priorities are dynamically adjusted to re-submit failed data objects with an “aggressive” schedule in time to meet the Recovery Point Objective (RPO) [0292] Dynamic priority setting considers application size during backup. Because the size of an application and its associated data affects the duration of a backup job, taking into consideration the application size as a factor in prioritizing backup jobs substantially improves the chances of completing the application backup job within the established RPO; [0421]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta with the teachings of Bodik and Hurd to further define task priority based on a deadline such as an RPO. The modification would have been motivated by the desire of having the backup data available at a specific RPO.

Regarding claim 3, Mehta teaches wherein the instructions to calculate the priority level of the data transfer job comprise instructions to multiply the completed amount of data transferred and the estimated probability of failure of the data transfer job ([0196]; [0292] Dynamic priority setting considers application size during backup. Because the size of an application and its associated data affects the duration of a backup job, taking into consideration the application size as a factor in prioritizing backup jobs substantially improves the chances of completing the application backup job within the established RPO).

Regarding claim 9, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 10, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodik and Hurd, as applied to claim 1 above, in further view of Singh et al. (US 2017/0094574 A1).

Regarding claim 5, Bodik and Hurd do not expressly teach but Singh teaches the instructions executable by the processor to, for each data transfer job of the plurality of data transfer jobs: 
determine a transfer type of the data transfer job ([0031] With regards to the exemplary embodiments, the UE 110 may establish a connection with the LTE-RAN 122 to, among other functionalities, perform data transfers, voice calls and exchange SMS messages with the LTE network. In another example, the UE 110 may communicate with the legacy RAN 120 to perform some or all of the same functionalities, depending, for example, on the availability of a connection between the UE 110 and the LTE-RAN 122.); 
access historical failure data for the determined transfer type ([0026] As will be described in greater detail below, the exemplary embodiments may utilize historical data that is periodically reported by the UE to a diagnostic server or other network component. This historical data may include previously reported SRVCC call failures occurring on the current serving cell, as well as measurement threshold information, handover threshold information, prior triggering events, etc.); and 
determine the estimated probability of failure for the data transfer job based on the historical failure data for the determined transfer type ([0057] In 340, the UE 110 may compare the probability of the failed handover to a threshold value. For example, the threshold may be set to an 5% failure rate, meaning that if the probability of failure is above the threshold, the UE 110 should attempt to handover to a WLAN network before attempting an SRVCC handover, while if below the threshold, the UE 110 may default directly to SRVCC handover. Part of the process 340 may also include the calculation of the pre-B2 threshold as described above based on the historical data and the measurement of the radio conditions that may be used to trigger the IWLAN handover attempt. In the example started above, with a threshold of 5% and a historical failure rate of 10%, the UE 110 will attempt to force a handover to an IWLAN network prior to attempting the SRVCC handover. Thus, in 350, the UE 110 may initiate a call handover to a wireless local area network, such as the iWLAN 124, because the probability of the failed SRVCC handover exceeds the threshold value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh with the teachings of Bodik and Hurd to determine historical failure rates of particular types to determine whether to perform handover to a different network. The modification would have been motivated by the desire of avoiding incomplete data transfer.

Regarding claim 6, Singh teaches wherein the transfer type of the data transfer job is determined based on one or more of: a transfer protocol of the data transfer job; a network connection type of the data transfer job; a software type of the storage system; and a data type of the data transfer job ([0030] The UE 110 may be configured to communicate directly with one or more networks. In this example, the networks with which the UE 110 may communicate are a legacy radio access network (“RAN”) 120, a LTE RAN (LTE-RAN) 122, and a iWLAN 124. More specifically, the legacy RAN 120 may be a circuit switched network, e.g., GSM, UMTS, CDMA, 1×RTT, 1×, etc. In this example, each of the networks 120-124 is a wireless network with which the UE 110 may communicate wirelessly. However, it should be understood that the UE 110 may also communicate with other types of networks and may also communicate using a wired connection.).

Regarding claim 12, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mulheren (US 2021/0240575 A1) DYNAMIC BACKUP MANAGEMENT. See at least [0041], [0060], and [0063].
Plenderleith et al. (US 10,616,314 B1) Dynamic Source Routing For Data Transfer
Altrichter et al. (US 2009/0300633 A1) Method And System For Scheduling And Controlling Backups In A Computer System. See at least [0038].
Vishwakarma et al. (US 2021/0374568 A1) SYSTEM AND METHOD FOR PRIORITIZING AND PREVENTING BACKUP FAILURES. See at least [0023], [0028], [0075], and [0085].
Zeis et al. (US 2008/0244601 A1) Method And Apparatus For Allocating Resources Among Backup Tasks In A Data Backup System. See at least Abstract, [0008], [0022], and [0026].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195